EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Coleman on April 29, 2022.

The application has been amended as follows: 
Claims 4-6 and 11 are amended as seen below.
Claims 18-39 are canceled.

-- 4.	The system of claim 1 in which the one or more sealed fluidic pathways are embedded or disposed in one or more of: an insole of the article of footwear, a side, a top, a front or a back of the article of footwear, a sole of the article of footwear, or [[a]] the sock.

5.	The system of claim 1 in which the pumping device is: integrated in a sole of the article of footwear, attached to a side, a top, a front, or a back of the article of footwear, configured to be attached to a user, attached to an article configured to be attached to the user, or attached to [[a]] the sock.

6.	The system of claim 1 in which the heat exchanger is embedded or disposed in one or more of: an insole of the article of footwear, a side, a top, a front, or a back of the article of footwear, a sole of the article of footwear, or [[a]] the sock.

11.	The system of claim 1 further including one or more temperature sensors in communication with the controller and disposed or embedded in or on [[the]] one or more of: the sealed fluidic pathways, the fluid block, the heat sink, the TEC device, an insole of the article of footwear, a side, a top, a front, or a back of the article of footwear, a sole of the article of footwear, or [[a]] the sock, wherein the one or more temperature sensors are [[and]] configured to measure a temperature of one or more of: the fluid in the one or more sealed fluidic pathways, the fluid block, the heat sink, a hot side of the TEC device, a cold side of the TEC device, the insole of the article of footwear, a side, a top, a front, or a back of the article of footwear, a sole of the article of footwear, or [[a]] the sock.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a system for measuring and controlling foot temperature including, in combination with other limitations: a heating or cooling device including one or more sealed fluidic pathways having a cooling or heating fluid therein and disposed in or on an article of footwear or a sock; a pumping device coupled to the heating or cooling device configured to circulate the fluid in the one or more sealed fluidic pathways; a heat exchanger coupled to the heating or cooling device configured to remove or add heat from or to the fluid in the one or more sealed fluidic pathways, the heat exchanger including a fluid block in fluid communication with the one or more sealed fluidic pathways; a controller coupled to the pumping device and the heat exchanger configured to control the pumping device to circulate the cooling or heating fluid in the one or more sealed fluidic pathways and also configured to control the heat exchanger to cool or heat a foot located inside the article of footwear or the sock; a heat sink coupled to the fluid block, a fan coupled to the heat sink, and a power supply coupled to the controller; and the heat exchanger including a thermoelectric cooling (TEC) device positioned between the fluid block and the heat sink and coupled to the controller and the power supply.
The closest prior art of record is Martin (US PG Pub 2004/0118831) in view of Creech et al. (herein Creech)(US PG Pub 2009/0199571), Vogt (US PG Pub 2013/0019503), Litchfield et al. (herein Litchfield)(US Patent No. 5,987,779), and Shantha et al. (herein Shantha)(US PG Pub 2012/0018418), as discussed in at least the Non-Final Rejection mailed on January 28, 2022.
Martin, Creech, Vogt, Litchfield, and Shantha together teach all of the claimed limitations except for the heat exchanger further including a thermoelectric cooling (TEC) device positioned between the fluid block and the heat sink and coupled to the controller and the power supply.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Martin to further include the claimed thermoelectric cooling (TEC) device specifically between the fluid block and the heat sink, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure. Such a modification, in combination with the previous modifications based upon the disclosures of Creech, Vogt, Litchfield, and Shantha, would also require vast modification of Martin’s original system, such that the combined degree of modifications would not be deemed obvious absent improper hindsight based on Applicant’s disclosure alone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6, 10-12, 15, and 16 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732